Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 	The amendments filed on 07/02/2021 are acknowledged and have been fully considered. Claims 1-9 and 21-28 are currently pending and are the subject of this office action. Claims 1 and 2 are amended. Claim 28 is newly added. Claims 10-20 were previously cancelled. 
Response to Amendment
The rejections of claims 1-9 and 21-27 under pre-AIA  35 U.S.C. 103(a) are withdrawn in light of the amendments to claim 1 and new grounds of rejections are presented below.  Claim 1 has been amended to recite the amount of tripeptide-1 in the composition to be in the range 0.000001 to 0.0001% by weight.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application is a continuation of US 15/174,067 (now USP 10322080) which is a continuation of US 14/963,886 (now USP 10064813), which is a continuation of US 13/468,874 (now USP 9233062). The ‘874 application claims benefit to provisional applications 61/484,542, 61/495,208 and 61/550,813.
The disclosure of the prior-filed application, Application No. US 15/174,067, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application only discloses “Opuntia tuna fruit extract” (see [0021] on page 10 of the specification) and discloses it is the extract from the fruit of Opuntia tuna (see [0077] on page 29 of the specification). The term “Opuntia tuna extract” recited in instant claims 26 and 27 is broader than the disclosure in the prior filed application. The prior filed application does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the broader term “Opuntia tuna extract”, it only provides adequate support for “Opuntia tuna fruit extract”. 
Therefore, the priority date afforded the invention recited in instant claims 26 and 27 is 11/30/2018 the filing date of the instant application.
The priority date afforded the invention recited in instant claims 1-9, 21-25 and 28 is 05/10/2011, the filing date of provisional application 61/484,542.

Specification – Objection
The use of the terms “Zymo ClearTM MD” (see [0018],[0075]), “Centella Aisatic Stems GTM” (see [0061],[00107],[00110],[00117]), “Syn-HycanTM” (see [0062],[00108],[00110],[00117]), “Kollaren®” (see [0063],[00110],[00117]), “Abyssine®”, “RonaCare®”, “Luremin™” (see [0068]), “Argatensyl LS™”, “Aldavine™” (see [0069]), “ChroNOline™”, “Eyeliss™” (see [0072]), “Pronalen Silymarin HSC™”, “Symbiocell™” (see [0073]), “ABS Pomegranate Sterols”, “Codiavelane™” (see [0074]), “Carbopol™ 900” (see [0095]), “Hyalufix™ GL” (see [00117]) and “MELANODERM™” (see [00143]), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claims 26 and 27 recite the composition comprises “Opuntia tuna extract” and the descriptive portion of the specification does not disclose this. The specification only discloses “Opuntia tuna fruit extract” (see [0021] Opuntia tuna (see [0077] on page 29). The term “Opuntia tuna extract” recited in instant claims 26 and 27 is broader than the disclosure in the specification. It is suggested to amend claims 26 and 27 to recite “Opuntia tuna fruit extract”.

Claim Objections
Claim 3 is objected to because of the following informalities:  The first instance of the abbreviation PEG must be in expanded form followed by the abbreviation in parentheses. The claim is also objected to because of inconsistent separators to separate the different components of a composition. It uses both semicolons and a comma.
Claim 5 is objected to for incorrect grammar, it is missing the article "a" before lipase.
Claim 7 is objected to because of superfluous limitations. The limitation in the wherein clause, "production of hyaluronic acid is increased in skin" is already recited in composition 1a of claim 1 and is repetitive.
Claim 8 is objected to because of superfluous limitations. The limitation in the wherein clause "production of fibronectin and laminin are increased in skin" is already recited in composition 1a of claim 1 and is repetitive.
Claim 9 is objected to because of superfluous limitations. The limitation in the wherein clause "production of hyaluronic acid, fibronectin and laminin are increased in skin" is already recited in composition 1a of claim 1 and is repetitive.

It is suggested to amend the claims as suggested below on pages 26-28 of the office action to obviate the objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear if “cleansing the skin” is an additional method step separate from the topical application of the composition or if cleansing the skin is a desired outcome and is the same step as topical application of the composition. 
Claim 7 is indefinite because it is unclear if repairing and/or rejuvenating skin is an additional method step separate from the topical application of the composition or if repairing and/or rejuvenating skin is a desired outcome and is the same step as topical application of the composition. 

Claim 28 recites the limitation "the peptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to amend the claims as suggested below on pages 26-28 of the office action to obviate the rejections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (4th Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 does not further limit claim 1 because the term “further” is missing before comprising. The claim does not further limit the method of claim 1.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
It is suggested to amend the claims as suggested below on pages 26-28 of the office action to obviate the rejections.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1, 2, 4, 6-9, 21, 22, 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record) and in view of SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record) and Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) and as evidenced by Errante (Cosmeceutical Peptides in the framework of sustainable wellness economy, Frontiers in Chemistry, Volume 8, Article 572923, Oct. 30, 2020) and Kollaren-BG (Datasheet, Lucas Meyer Cosmetics, Webpage, 2021).
Regarding claim 1, Osborne teaches personal care compositions comprising an effective amount of an active component to improve health and appearance of skin and applying the composition topically (abstract, par. [0007,0026,0046]). Osborne teaches the active component in its compositions to improve skin condition (see [0044]) and can be Centella asiatica extract (see [0047]). Osborne teaches the composition can comprise the active component at a level of about 0.000001% to about 10% by weight of the entire composition (see [0048]). Osborne teaches its compositions can comprise a tripeptide at amounts from about 0.000001 to about 20% by weight of the composition (see [0069]). Osborne teaches a preferred peptide is the tripeptide gly-his-lys which is commercially available as Bio-peptide CL® (see [0070]). Bio-peptide CL® reads on for evidence – see Errant et al., on page 5 col. 2 para. 1). Osborne teaches the composition can be formulated as emulsions such as oil-in-water (par. [0147]), teaches the emulsion can emulsifiers and a humectant such as glycerin (par. [0149]). Osborne teaches the aqueous carriers (water) can be 20% to about 95% by weight (par. [0150]).
Osborne does not teach the topical cosmetic composition to contain 0.000001 to 0.001 wt% of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and Helianthus annuus sunflower seed oil. 
Syn-Hycan teaches the use of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to help fight skin sagging because it boosts hyaluronan production (pg. 1 Introduction), and that the formulation contains magnesium chloride, glycerin and water (pg. 1 INCI).  Syn-Hycan teaches adding its composition directly to the water phase and used for skin care at a concentration of 2.5% (pg. 2 Formulation properties, pg. 2 last line).  Hyaluronan is also called hyaluronic acid (for evidence see Graub pg. 1 line 10). 
Fisher teaches cosmetic compositions for treating aged, nutritionally compromised or environmentally-damaged skin to provide improvements in the skin’s visual appearance (abstract, par. [0027], claim 17).  Fisher teaches its cosmetic compositions comprise moisturizers including helianthus annuus sunflower seed oil (see [0063]) and teaches the amounts to be about 0.0001%-3.0% (see [0052]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the cosmetic composition of Osborne to include tetradecyl aminobutyroylvalylamino butyric urea 
Osborne, Syn-Hycan and Fisher do not teach the recited concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate. Syn-Hycan teaches higher concentrations, it teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate is usually added to cosmetic compositions at 2.5% (pg. 1 INCI, pg. 2 last lines).  
However, Graub teaches the amount of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to reduce wrinkles to be 0.0025% (pg. 14 lines 8-10, last 3 lines, Table 2 on pg. 15). 
It would have been obvious to one of ordinary skill in the art to adjust the concentrations of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate to be in the lower amounts as taught by Graub in the cosmetic compositions of Osborne, Syn-Hycan and Fisher. With regard to the differences in concentrations between the instant claims and the disclosure of the prior art, see MPEP §2144.05 I and II.  Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). Therefore the amount of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in the range of 0.000001 to 0.001% by weight is rendered obvious.
The limitations “to promote the production of hyaluronic acid in skin and to promote the production of fibronectin and laminin in skin” and “wherein the topical application of the composition increases the production of hyaluronic acid in skin and/or increases the production of fibronectin and laminin in skin” pertain to the intended outcome of the method. Since the combined teachings of Osborne, Syn-Hycan, Fisher, and Graub teach a composition comprising all the components as recited in claim 1, it would have the same properties of increasing production of hyaluronic acid and fibronectin/laminin in skin.  Further, Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate boosts hyaluronan (hyaluronic acid) production which helps fights skin sagging (pg. 1 Introduction). A tripeptide comprising glycine-histidine-lysine promotes production of fibronectin and laminin in skin. For evidence, see Kollaren-BG which discloses a biomimetic tripeptide comprising glycine-histidine-lysine stimulates production of fibronectin and laminin thus increasing firmness, boosts tissue renewal and healing process of the skin for anti-aging action (see page 1).
Regarding the concentrations of the different ingredients in claim 2, Osborne teaches the composition can be formulated as emulsions such as oil-in-water (par. [0147]), teaches the emulsion containing emulsifiers and a humectant such as glycerin Helianthus annuus seed oil (par. [0063]) and teaches the amounts to be about 0.0001%-3.0% (par. [0052]).
Regarding claim 4, Fisher teaches the moisturizing agents can be selected from sorbitol (par. [0062]), potassium myristate, glyceryl stearate SE, PEG-60 glyceryl isostearate, stearic acid, glycol stearate and butylene glycol (par. [0063]). Fisher teaches the components in its compositions can be added in any number of combinations at 0.01% to 50% (par. [0052]).
Regarding claim 6, Osborne teaches its compositions can be formulated as cleansers (par. [0037]) and used for cleaning a keratinous surface (a skin cleanser) (par. [0043,0156]).
Regarding claims 7-9 and 24, the limitations pertain to the intended outcome of the method.  Since the combined teachings of Osborne, Syn-Hycan, Fisher and Graub teach a composition comprising all the components as recited in claim 1 and treating skin with the composition, the skin treatment method of Osborne, Syn-Hycan, Fisher and Graub would result in the same outcomes of increasing production of hyaluronic acid and fibronectin/laminin are recited in claims 7-9 and 24.  Further, Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate boosts hyaluronan (hyaluronic acid) production (pg. 1). Kollaren-BG discloses its compositions comprising tripeptide-1 (a peptide comprising glycine-histidine-lysine as taught by Osborne) promotes the production of fibronectin and laminin in skin (pg. 1).

Regarding claim 22, since Syn-Hycan teaches its compositions comprising tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate has negligible amounts of magnesium chloride (0.04%), and Graub teaches using 0.0025% of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, the final concentration of magnesium chloride would be 0.0025x0.0004 which is 0.000001%, which falls in the range recited in claim 22.
Regarding claim 28, Osborne teaches the tripeptide to be glycine-histidine-lysine ([0070]).
The combined teachings of Osborne, Syn-Hycan, Fisher and Graub renders claims 1, 2, 4, 6-9, 21, 22, 24 and 28 obvious.

Claims 3, 5, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record) and Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) as applied to claim 1 above and further in view of Perrier (US 2004/0120917, Pub. Jun. 24, 2004; Applicant IDS; Of Record) and Lorenzi (US 2001/0018068; Pub. Aug. 30, 2001; Of Record).
Regarding claims 3, 5 and 23, Fisher teaches the moisturizing agents can be selected from sorbitol (par. [0062]), potassium myristate, glyceryl stearate SE, PEG-60 
Fisher does not teach the cosmetic composition to comprise maltodextrin and subtilisin (in claim 3) and lipase (in claims 5, 23).
Perrier teaches anti-wrinkle cosmetic compositions to limit reactions of irritation and/or allergy during topical use (abstract) comprising subtilisin and lipase (par. [0018]) and teaches the amounts to be 0.0001%-10% (Ex. 6-9). 
Lorenzi teaches cosmetic cleansing compositions to comprise maltodextrin (par. [0116,0298]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the cosmetic compositions of Osborne, Syn-Hycan, Fisher and Graub, Zimmerman and add subtilisin and lipase as taught by Perrier and to add maltodextrin as taught by Lorenzi.  One of ordinary skill in the art would have been motivated to do so because Perrier teaches compositions comprising subtilisin and lipase limit reactions of irritation and/or allergy during topical use and Lorenzi teaches cleansing compositions comprising maltodextrin.  One of ordinary skill in the art would have a high expectation of success because it is known in the art that these components are each used in topical cosmetic compositions and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
Regarding claim 25, Perrier teaches subtilisin and lipase (par. [0018]) and teaches the amounts to be 0.0001%-10% (Ex. 6-9).
.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record) and Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record) as applied to claim 1 above and further in view of Kawasaki (US 2006/0018867, Pub. Jan. 26, 2006; Applicant IDS; Of Record) and Kunkel (US 5,736,584; Iss. Apr. 7, 1998; Of Record).
Osborne, SYN-Hycan, Fisher and Graub do not teach the compositions to comprise Opuntia tuna extract.
Kawasaki teaches cosmetic compositions to comprise additives such as Opuntia tuna extract (prickly pear) (par. [0118]) added at a concentration range of 0.0001 to 50% by weight (par. [0088]).  
Kunkel teaches mineral oil based extracts of prickly pear cactus stems and leaves have insect repellent properties (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the cosmetic compositions of Osborne, Syn-Hycan, Fisher and Graub and add Opuntia tuna (prickly pear) extracts in the concentration range as taught by Kawasaki.  One of ordinary skill in the art would have been motivated to do so because Kunkel teaches extracts of prickly pear cactus stems and leaves have insect repellent properties.  One of ordinary skill in the art would have a high expectation of Opuntia tuna extracts are used in topical cosmetic compositions as additives and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
The combination of Osborne, SYN-Hycan, Fisher, Graub, Kawasaki and Kunkel renders claim 26 obvious.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osborne (US 2009/0169652; Pub. Jul. 2, 2009; Applicant IDS; Of Record), SYN-Hycan (Pentapharm product sheet, 05/10/2009; Applicant IDS; Of Record), Fisher (US 2005/0158258; Pub. Jul. 21, 2005; Applicant IDS; Of Record), Graub (WO 2010/106044; Pub. 23 Sep. 2010; Applicant IDS; Of Record), Perrier (US 2004/0120917, Pub. Jun. 24, 2004; Applicant IDS; Of Record) and Lorenzi (US 2001/0018068; Pub. Aug. 30, 2001; Of Record) as applied to claim 25 above and further in view of Kawasaki (US 2006/0018867, Pub. Jan. 26, 2006; Applicant IDS; Of Record) and Kunkel (US 5,736,584; Iss. Apr. 7, 1998; Of Record).
Osborne, SYN-Hycan, Fisher, Graub, Perrier and Lorenzi do not teach the compositions to comprise Opuntia tuna extract.
Kawasaki teaches cosmetic compositions to comprise additives such as Opuntia tuna extract (prickly pear) (par. [0118]) added at a concentration range of 0.0001 to 50% by weight (par. [0088]).  
Kunkel teaches mineral oil based extracts of prickly pear cactus stems and leaves have insect repellent properties (abstract).
Opuntia tuna (prickly pear) extracts in the concentration range as taught by Kawasaki.  One of ordinary skill in the art would have been motivated to do so because Kunkel teaches extracts of prickly pear cactus stems and leaves have insect repellent properties.  One of ordinary skill in the art would have a high expectation of success because Kawasaki teaches Opuntia tuna extracts are used in topical cosmetic compositions as additives and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
The combination of Osborne, SYN-Hycan, Fisher, Graub, Perrier, Lorenzi, Kawasaki and Kunkel renders claim 27 obvious.

As noted above, the priority date afforded the invention recited in instant claims 26 and 27 is 11/30/2018 the filing date of the instant application.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florence (US 2012/0288478; Pub. Nov. 15, 2012).
Regarding claim 26, Florence teaches an eye cream formulation having 0.1 wt% Centella asiatica stem cells (reads on Centella asiatica extract), 0.000001% by weight tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, 0.000055% by weight of tripeptide-1 (see [0129]). Florence further teaches the cream was tested by women by using twice a day which helped with firming and minimized appearance of wrinkles (see [0129]). Florence teaches a method of treating skin comprising topically applying its compositions to skin in need of treatment, wherein topical application of the reads on Opuntia tuna extract). Florence teaches its compositions can include additional ingredients such as water in the amount from 0.0001% to 99.9% by weight (see [0035]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to include water, emulsifiers, sunflower (helianthus annuus) seed oil and Opuntia tuna fruit extract to the eye cream formulation of Florence. One of ordinary skill in the art would be motivated to do so because Florence teaches these ingredients can be included in its compositions and the artisan is picking the ingredients from a list of ingredients that are taught to be included in the composition of Florence.
Regarding claim 27, Florence teaches its compositions can further include lipase [0011]. Florence teaches the amounts of any of the ingredients in its compositions can be about 0.0001% to 99% by weight ([0081]) including amounts of extracts to be in the range of 0.0001 to 20% by weight ([0026]). It is obvious to one of ordinary skill in the art to find the optimum amounts of ingredients (lipase and opuntia tuna extract) in a 
Claims 26 and 27 are rendered obvious over the teachings of Florence.

Response to Arguments
Applicant's arguments filed on 07/02/2021 have been fully considered but they are not persuasive. It is noted in the amendments filed on 07/02/2021 the wt% of tripeptide-1 has been amended to be in the range of 0.000001 to 0.0001%. In light of these amendments the previous rejections of the claims under 35 USC 103 have been withdrawn and new claim rejections were presented above.
 Applicants argue that none of the cited references teach or suggest compositions comprising 0.000001 to 0.001% by weight of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate or 0.000001 to 0.0001% by weight of tripeptide-1 and that when these compositions are applied topically, they increase production of hyaluronic acid in skin and/or increases production of fibronectin and laminin in skin as currently claimed (see pg. 6 section 1 Missing Elements). Applicants argue that Graub teaches the use of 0.0025% tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, which 2.5 fold greater than the maximum concentration in claim 1. Applicants argue there is no apparent reason or motivation to modify the composition of Osborne by picking and choosing selected ingredients from the secondary references to arrive at the combination of ingredients in the instant claims and argue the obviousness rejection relies on improper hindsight (see section C 1b Lack of motivation on pages 8-9 of remarks filed 07/02/2021).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Osborne teaches cosmetic compositions comprising Centella asiatica extract at about 0.000001% to about 10% by weight of the entire composition (see [0047],[0048]), tripeptide-1 at amounts from about 0.000001 to about 20% ([0069],[0070]), water at about 20% to about 95% by weight (par. [0150]) and glycerin ([0149]). Osborne does not teach the topical cosmetic composition to contain 0.000001 to 0.001 wt% of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and Helianthus annuus sunflower seed oil. 
Syn-Hycan teaches the use of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to help fight skin sagging because it boosts hyaluronan production (pg. 1 Introduction). Fisher teaches cosmetic compositions for treating aged, nutritionally compromised or environmentally-damaged skin to provide improvements in the skin’s visual appearance (abstract, par. [0027], claim 17).  Fisher teaches its cosmetic compositions comprise moisturizers including Helianthus annuus sunflower seed oil (see [0063]) and teaches the amounts to be about 0.0001%-3.0% (see [0052]). Graub teaches the amount of tetradecyl aminobutyroylvalylamino butyric 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the cosmetic composition of Osborne to include tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate as taught by Syn-Hycan and Graub and Helianthus annuus seed oil as taught by Fisher to the personal care composition taught by Osborne.  One of ordinary skill in the art would have been motivated to do so because Syn-Hycan teaches its composition boosts hyaluronan production and Fisher teaches Helianthus annuus seed oil is added to cosmetic compositions as moisturizing agent.  One of ordinary skill in the art would have a high expectation of success because it is known in the art that these components are each used in topical cosmetic compositions and the artisan is simply combining prior art elements according to known methods to obtain predictable results.
The examiner agrees that Graub teaches 2.5 fold greater amounts of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in the cosmetic compostions. However, Syn-Hycan teaches use of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to help fight skin sagging because it boosts hyaluronan (which is hyaluronic acid, see Graub pg. 1 line 10) production (pg. 1 Introduction). The instant claims also recite the same intended outcome. Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). Therefore the amount of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in the range of 0.000001 to 0.001% by weight is rendered obvious.
Applicants also argue the instant composition with tripeptide-1 and tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate provides unexpected results in in-vitro testing.  Applicants cite Example 2 in the instant specification and argue that tripeptide-1 activated synthesis of fibronectin and laminin by 105% and 85% respectively, and tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate increased production of hyaluronic acid by 64.2% as compared to untreated controls. Applicants argue these unexpected results overcome the prima facie showing of obviousness of instant claim 1 (see section C 1c Unexpected Results, on pages 9-10 if remarks filed 07/02/2021).
These arguments are not persuasive, because the increased production of fibronectin, laminin and hyaluronic acid is not unexpected as argued by applicants but is expected as suggested by the teachings of the prior art.  Kollaren teaches tripeptide-1 increases the production of fibronectin by 155% and laminin by 85% as compared to untreated controls in fibroblasts in skin (see page 3). Syn-Hycan teaches use of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate in cosmetic compositions to help fight skin sagging because it boosts hyaluronan (which is hyaluronic acid, see Graub pg. 1 line 10) production (pg. 1 Introduction). It is also noted the instant claims are directed to method of treating skin by topical application of the instant composition (an in-vivo method) and is not directed to an in-vitro method. 

These arguments are not persuasive because Perrier teaches its compositions are formulated as an oil-in-water emulsion (see [0029]) and the water insoluble components (modified subtilisin and lipase) would be present in the oil fraction. Osborne also teaches its compositions can be formulated as oil-in-water emulsions (see [0147],[0148]). Therefore, Perrier is not teaching away from Osborne. Further, In response to applicant's argument that the instant claims require the subtilisin and lipase to be unmodified, it is noted that these features upon which applicant relies (i.e., unmodified enzymes) are not recited in the rejected claim(s). Claims 3, 5, 23 and 25 recite the composition comprises subtilisin and lipase, the claims do not recite “unmodified” subtilisin and lipase. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

These arguments are not persuasive because applicants argue against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kawasaki teaches cosmetic compositions to comprise additives such as Opuntia tuna extract at a concentration of 0.0001 to 50% by weight (see [0008]). Therefore, claim 26 is obvious under 35 USC 103 over the combined teachings of Osborne, Syn-Hycan, Fisher, Graub, Kawasaki and Kunkel and claim 27 is obvious under 35 USC 103 over the combined teachings of Osborne, Syn-Hycan, Fisher, Graub, Perrier, Lorenzi, Kawasaki and Kunkel as discussed above.

Proposed Examiners Amendments
It is noted the instant specification describes in Example 3 unexpected in-vivo effects of compositions comprising 0.00001 wt% tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate and 0.000001 wt% tripeptide-1 ([00111],[00114],[00115] on pages 45-46).  However, the specification only discloses data with Centella asiatica stem cells and does not disclose any data with compositions comprising Centella asiatica extract as recited in claim 1. A Centella asiatica extract does not necessarily 
Claim 1. A method for treating skin comprising topically applying to skin a composition comprising:(a) a combination of 0.00001 to 0.25% by weight of Centella asiatica stem cells, 0.000001 to 0.001% by weight of tetradecyl aminobutyroylvalylamino butyric urea trifluoroacetate, 0.000001 to 0.0001% by weight of tripeptide-1, and 20-50% by weight water to promote production of hyaluronic acid in skin and to promote the production of fibronectin and laminin in skin;(b) one or more emulsifiers;(c) glycerin; and(d) Helianthus annuus sunflower seed oil.

Claim 3. The method of claim 1, wherein the composition further comprises:sorbitol;potassium myristate;glyceryl stearate SE;polyethylene glycol-60 (PEG-60) glyceryl isostearate;stearic acid;glycol stearate;
subtilisin.
Claim 5. The method of claim 1, wherein the composition further comprises a lipase.
Claim 6. The method of claim 1, wherein the treating method cleanses the skin.
Claim 7. The method of claim 1, wherein the treating method repairs and/or rejuvenates the skin.	
Cancel claims 8 and 9.
Claim 21. The method of claim 1, wherein the composition further comprises magnesium chloride.
Claim 23. The method of claim 1, wherein the composition further comprises:magnesium chloride;
lipase;
sorbitol;potassium myristate;glyceryl stearate SE;PEG-60 glyceryl isostearate;stearic acid;glycol stearate;butylene glycol;maltodextrin; and
subtilisin.
Cancel claim 24.
Claim 26. The method of claim 1, wherein the composition further comprises Opuntia tuna fruit extract.
Claim 27. The method of claim 25, wherein the composition further comprises 0.0001 to 2% by weight of Opuntia tuna fruit extract.
Claim 28. The method of claim 1, wherein the tripeptide-1 consists of a glycine-histidine-lysine peptide.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657